         Case 2:20-cv-00168-cr-kjd Document 19 Filed 04/16/21 Page 1 of 4

                                                                                ~- ....
                                                                                i

                                                                             OiS ;- ,:::; _·.

                           UNITED STATES DISTRICT COURT
                                     FOR THE                                2UZf APR f 6 PH 2: 18
                               DISTRICT OF VERMONT                                          "'/
                                                                                            ~   .   -~.
                                                                                                     :-:--- :.'
                                                                                                          -.; \



ADAML.CIJKA,                                              )
                                                          )
              Plaintiff,                                  )
                                                          )
       V.                                                 )     Case No. 2:20-cv-168
                                                          )
JAMES BAKER AND MORGAN ROGERS,                            )
                                                          )
              Defendants.                                 )

                     OPINION AND ORDER
 ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION,
GRANTING DEFENDANTS' MOTION TO DISMISS THE COMPLAINT, AND
GRANTING PLAINTIFF'S MOTION FOR AN EXTENSION OF TIME TO FILE
                  AN AMENDED COMPLAINT
                                    (Docs. 9, 13, & 15)
       This matter came before the court for a review of the Magistrate Judge's March
19, 2021 Report and Recommendation ("R & R") (Doc. 13), in which he recommended
the court grant the motion to dismiss filed by Defendants James Baker, Commissioner of
the Vermont Department of Corrections ("DOC"), and Morgan Rogers for failure to state
a plausible claim for relief. (Doc. 9.) The Magistrate Judge further recommended that the
court grant Plaintiff leave to file an Amended Complaint. Neither party has filed an
objection to the R & R, and the time period to do so has expired.
       On April 12, 2021, Plaintiff filed a motion for an extension of time to file an
Amended Complaint for an addition thirty to forty-five days due to a COVID-19
lockdown at Northern State Correctional Facility where he is housed and his positive test
results. (Doc. 15.)
       A district judge must make a de novo determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.
Civ. P. 72(b)(3); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401, 405 (2d
Cir. 1999). The district judge may "accept, reject, or modify, in whole or in part, the
          Case 2:20-cv-00168-cr-kjd Document 19 Filed 04/16/21 Page 2 of 4




findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l);
accord Cullen, 194 F.3d at 405. A district judge, however, is not required to review the
factual or legal conclusions of the magistrate judge as to those portions of a report and
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150
(1985).
       In his Complaint, filed pursuant to 42 U.S.C. § 1983, self-represented Plaintiff
Adam L. Cijka asks the court to remove a detainer lodged against him by a state
prosecutor in Pennsylvania, dismiss the pending Pennsylvania indictment, and award
monetary damages.
       In his thorough fifteen-page R & R, the Magistrate Judge carefully reviewed the
factual allegations and requests for relief and correctly determined that Plaintiffs
Complaint should not be dismissed for lack of jurisdiction under Fed. R. Civ. P. 12(b)(l).
Specifically, the Magistrate Judge concluded that Plaintiffs allegations regarding
Defendants' failure to follow the proper procedural steps under Articles III(a) and IV(a)
of the Interstate Agreement on Detainers Act ("IADA") and the resulting harm he
allegedly suffered satisfied the jurisdictional requirements of standing. See Nicosia v.
Amazon.com, Inc., 834 F.3d 220,239 (2d Cir. 2016) ("To satisfy this jurisdictional
requirement, (1) the plaintiff must have suffered an injury-in-fact; (2) there must be a
causal connection between the injury and the conduct at issue; and (3) the injury must be
likely to be redressed by a favorable decision.") (internal quotation marks omitted).
       With respect to Defendants' alternative argument for dismissal under Fed. R. Civ.
P. 12(b)(6), the Magistrate Judge properly examined the factual allegations contained in
the Complaint and concluded Plaintiffs request for monetary damages against
Defendants in their official capacities is barred by Eleventh Amendment sovereign
immunity, which Vermont has not waived. See 12 V.S.A. § 5601(g) ("Nothing in this
chapter waives the rights of the State under the Eleventh Amendment of the U.S.
Constitution."). As a result, Plaintiff may not sue the State of Vermont or its employees
acting in their official capacity for monetary damages in federal court. See Pennhurst

                                              2
        Case 2:20-cv-00168-cr-kjd Document 19 Filed 04/16/21 Page 3 of 4




State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) ("It is clear[] ... that in the
absence of consent a suit in which the State or one of its agencies or departments is
named as the defendant is proscribed by the Eleventh Amendment.").
       The Magistrate Judge additionally determined dismissal was warranted because
Plaintiff failed to allege Defendants' personal involvement in the purported unlawful
conduct. See Farid v. Ellen, 593 F .3d 233, 249 (2d Cir. 2010) ("It is well settled in this
Circuit that personal involvement of defendants in alleged constitutional deprivations is a
prerequisite to an award of damages under § 1983. ") (internal quotation marks omitted).
Similarly, because Plaintiff did not allege Defendants' personal involvement as
supervisors or their gross negligence in supervising subordinates who were involved in
the allegedly unconstitutional conduct, the court agrees with the Magistrate Judge's
determination that mere "linkage in the ... chain of command" is insufficient to plausibly
state a claim for relief. Ayers v. Coughlin, 780 F .2d 205, 210 (2d Cir. 1985) ("[T]he
doctrine ofrespondeat superior does not apply."); Wright v. Smith, 21 F.3d 496, 501 (2d
Cir. 1994) (holding defendant cannot "be held personally responsible simply because he
was in a high position of authority").
       Finally, the Magistrate Judge recommended dismissal because Plaintiff failed to
allege a plausible claim for relief. No party has raised an objection to these conclusions,
which the court adopts in their entirety.
                                   LEAVE TO AMEND
       The Second Circuit has stated that a "pro se complaint should not be dismissed
without the Court granting leave to amend at least once when a liberal reading of the
complaint gives any indication that a valid claim might be stated." Nielsen v. Rabin,
746 F.3d 58, 62 (2d Cir. 2014) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.
2010)); see also Fed. R. Civ. P. 15(a)(2) (providing that "[t]he court should freely give
leave [to amend the pleading] when justice so requires"). The court grants Plaintiff leave
to file an Amended Complaint within forty-five (45) days from the date of this Opinion
and Order.

                                              3
        Case 2:20-cv-00168-cr-kjd Document 19 Filed 04/16/21 Page 4 of 4




       If Plaintiff chooses to file an Amended Complaint, he must comply with the
Federal Rules of Civil Procedure including stating the factual and legal bases for his
causes of action. See Fed. R. Civ. P. 8(a) (listing required contents of a pleading that
states a claim for relief). In his Amended Complaint, Plaintiff must allege all claims and
name all defendants that Plaintiff intends to include, as the Amended Complaint will take
the place of the initial Complaint in all respects. Plaintiffs claims must be short and plain
and set forth in separately numbered paragraphs. See Fed. R. Civ. P. IO(b). For further
reference, Plaintiff may consult the court's Representing Yourself as a Pro Se Litigant
Guide, available at https://www.vtd.uscourts.gov/sites/vtd/files/ProSeGuidel 13015.pdf,
or contact the District of Vermont Clerk's office for a self-represented party's
informational pamphlet.
       The court finds Plaintiffs motion for additional time to file his Amended
Complaint presents good cause for doing so and hereby GRANTS Plaintiff the requested
extension.
                                      CONCLUSION
       For the foregoing reasons, the court hereby ADOPTS the Magistrate Judge's
R & R (Doc. 13) as the court's Opinion and Order, GRANTS Defendants' motion to
dismiss (Doc. 9), and DISMISSES Plaintiffs Complaint. (Doc. 5.) Plaintiff motion for an
extension of time to file an Amended Complaint is GRANTED (Doc. 15) and Plaintiff
shall file an Amended Complaint within forty-five (45) days of the date of this Opinion
and Order.
SO ORDERED.
                                                                 h
       Dated at Burlington, in the District of Vermont, this Jl!_ day of April, 2021.



                                                  c:::Ed% -
                                                   Christina Reiss, District Judge
                                                   United States District Court




                                              4
